DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 05/16/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2010-117979 on page 2 of the specification.
Applicant has also cited Shibata (US 2020/0117401), Kaneko (US 2012/0182572), and Kim (US 2015/0022851), which the examiner cited in the Non-Final Rejection of Parent Application 17/081,865, and Ogawa (US 2020/0106903) which the examiner cited in the Notice of Allowance for Parent Application 17/081,865.

Drawings
4.       The drawing(s) filed on 05/16/2022 are accepted by the Examiner.

Status of Claims
5.       Claims 1-7 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“an image former” in claims 1, 2, and 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: “an image former that forms an image” corresponds to Fig. 2 ‘image former 140’.  “The image former 140 is a functional element that forms image data on a storage medium (for example, a recording sheet). The image former 140 includes, for example, a laser printer or the like utilizing an electrophotographic method.” [0063].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
8.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.         Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. 11,363,165 (hereinafter ‘165).
Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding Claim 1 (drawn to an apparatus):                                                 
Current Application
Claim 1:

An image forming apparatus, comprising: 
a controller; an image former, 

wherein the controller is configured to communicate with an external device via a first communication method or a second communication method, 

the image former is configured to form an image, and the controller performs control to transmit usage information of the image forming apparatus or state information of the image forming apparatus to the external device via the first communication method, and 


transmit the usage information of the image forming apparatus or the state information of the image forming apparatus to the external device via the second communication method if a problem occurs in the first communication method.
‘165
Claim 1:
An image forming apparatus, comprising: 
a controller; a first communicator; a second communicator; and an image former, wherein the first communicator and the second communicator are configured to be able to communicate with a management server based on controlling by the controller,

the image former is configured to form an image, and the controller performs control to transmit usage information of the image forming apparatus and state information of the image forming apparatus to the management server via the first communicator; and 


transmit the usage information of the image forming apparatus or the state information of the image forming apparatus to the management server via the second communicator, if a failure occurs in the first communicator.




Regarding Claim 5 (drawn to an apparatus):                                                 
Current Application
Claim 5:

An image forming apparatus, comprising: 

a controller; 


an image former, wherein the controller is configured to communicate with an external device via a first communication method or a second communication method, 


the image former is configured to form an image, and 

the controller performs control to transmit an error content of the image forming apparatus or error log data of the image forming apparatus to the external device via the first communication method; and


transmit the error content of the image forming apparatus or the error log data of the image forming apparatus to the external device via the second communicator, if a problem occurs in the first communication method.



‘165
Claim 5:

An image forming apparatus, comprising: 

a controller; 
a first communicator; a second communicator; and 

an image former, wherein the first communicator and the second communicator are configured to be able to communicate with a management server based on controlling by the controller, the image former is configured to form an image, and 
the controller performs control to: transmit an error content of the image forming apparatus and error log data of the image forming apparatus to the management server via the first communicator; and 


transmit the error content of the image forming apparatus or the error log data of the image forming apparatus to the management server via the second communicator, if an abnormality occurs in the first communicator.










Regarding Claim 6 (drawn to a method):                                                 
Current Application
Claim 6
A control method for an image forming apparatus, the image forming apparatus including: 

a controller; an image former, the controller is configured to communicate with an external device via a first communication method or a second communication method, 




the image former is configured to form an image, wherein the method comprises: transmitting usage information of the image forming apparatus or state information of the image forming apparatus to the external device via the first communication method; and 

transmitting the usage information of the image forming apparatus or the state information of the image forming apparatus to the external device via the second communicator, if a problem occurs in the first communication method.
‘165
Claim 6:

A control method for an image forming apparatus, the image forming apparatus including: 

a controller; a first communicator; a second communicator; and an image former, 

the first communicator and the second communicator are configured to be able to communicate with a management server based on controlling by the controller, and

the image former is configured to form an image, wherein the method comprises: transmitting usage information of the image forming apparatus and state information of the image forming apparatus to the management server via the first communicator; and 

transmitting the usage information of the image forming apparatus or the state information of the image forming apparatus to the management server via the second communicator, if a failure occurs in the first communicator.



Regarding Claim 7 (drawn to a method):                                                 
Current Application
Claim 7:
A control method for an image forming apparatus, the image forming apparatus including: a controller; 


an image former, the controller is configured to communicate with an external device via a first communication method or a second communication method, the image former is configured to form an image, wherein the method comprises: 

transmitting an error content of the image forming apparatus or error log data of the image forming apparatus to the external device via the first communicator; and 

transmitting the error content of the image forming apparatus or the error log data of the image forming apparatus to the external device via the second communicator if a problem occurs in the first communication method.
‘165
Claim 7:

A control method for an image forming apparatus, the image forming apparatus including: a controller; a first communicator; a second communicator; and 

an image former, the first communicator and the second communicator are configured to be able to communicate with a management server based on controlling by the controller, and the image former is configured to form an image, wherein the method comprises:

transmitting an error content of the image forming apparatus and error log data of the image forming apparatus to the management server via the first communicator; and

transmitting the error content of the image forming apparatus or the error log data of the image forming apparatus to the management server via the second communicator, if an abnormality occurs in the first communicator.


10.       As shown in the tables above, it is clear that all the elements of the application claims [1, 5, 6, and 7] are to be found in patent claims [1, 5, 6, and 7], as the application claims [1, 5, 6, and 7] fully encompasses patent claims [1, 5, 6, and 7].  The difference between the application claims [1, 5, 6, and 7] and the patent claims [1, 5, 6, and 7] lies in the fact that the patent claims includes more elements and is thus more specific.  Thus the invention of claims [1, 5, 6, and 7] of the patent is in effect a “species” of the “generic” invention of the application claims [1, 5, 6, and 7].  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

11.	Since application claims [1, 5, 6, and 7] are anticipated by claims [1, 5, 6, and 7] of the patent, they are not patentably distinct from claims [1, 5, 6, and 7] of the patent.

12.      Claim 2 of the current application corresponds to claim 2 of US 11,399,113.
13.	Claim 3 of the current application corresponds to claim 3 of US 11,399,113.
14.	Claim 4 of the current application corresponds to claim 4 of US 11,399,113.

15.	For example, ‘if a problem occurs in the first communication method’ in the application claims [1, 5 and 7] is a broader version of “if a failure occurs in the first communicator” as disclosed in the patent claims [1 and 6].
	For example, claim 1 of the application does not require “wherein the first communicator and the second communicator are configured to be able to communicate with a management server based on controlling by the controller” that is claimed in the patent claim 1.
For example, claim 5 of the application does not require “wherein the first communicator and the second communicator are configured to be able to communicate with a management server based on controlling by the controller” that is claimed in the patent claim 5.
	For example, claim 6 of the application does not require “the first communicator and the second communicator are configured to be able to communicate with a management server based on controlling by the controller” that is claimed in the patent claim 6.
For example, claim 7 of the application does not require “transmitting the other information via the first communicator if the failure occurring in the first communicator is resolved.” that is claimed in the patent claim 7.

Allowable Subject Matter
16.       Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action.

17.       The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations an image forming apparatus, comprising: a controller; an image former, wherein the controller is configured to communicate with an external device via a first communication method or a second communication method, the image former is configured to form an image, and the controller performs control to transmit usage information of the image forming apparatus or state information of the image forming apparatus to the external device via the first communication method, and transmit the usage information of the image forming apparatus or the state information of the image forming apparatus to the external device via the second communication method if a problem occurs in the first communication method.

Regarding Claim 5:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations an image forming apparatus, comprising: a controller; an image former, wherein the controller is configured to communicate with an external device via a first communication method or a second communication method, the image former is configured to form an image, and the controller performs control to transmit an error content of the image forming apparatus or error log data of the image forming apparatus to the external device via the first communication method; and transmit the error content of the image forming apparatus or the error log data of the image forming apparatus to the external device via the second communicator, if a problem occurs in the first communication method.

Regarding Claim 6:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a control method for an image forming apparatus, the image forming apparatus including: a controller; an image former, the controller is configured to communicate with an external device via a first communication method or a second communication method, the image former is configured to form an image, wherein the method comprises: transmitting usage information of the image forming apparatus or state information of the image forming apparatus to the external device via the first communication method; and transmitting the usage information of the image forming apparatus or the state information of the image forming apparatus to the external device via the second communicator, if a problem occurs in the first communication method.

Regarding Claim 7:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a control method for an image forming apparatus, the image forming apparatus including: a controller; an image former, the controller is configured to communicate with an external device via a first communication method or a second communication method, the image former is configured to form an image, wherein the method comprises: transmitting an error content of the image forming apparatus or error log data of the image forming apparatus to the external device via the first communicator; and transmitting the error content of the image forming apparatus or the error log data of the image forming apparatus to the external device via the second communicator if a problem occurs in the first communication method.

Regarding Claims 2-4:
Claims 2-4 depend from allowable claim 1 and, by virtue of their dependency, is also indicated as allowable subject matter.

Conclusion
18.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    Shimotsu (US 10,841,455) relates to an image forming apparatus management system is known in which an image forming apparatus is connected to a host computer on a maintenance company side via a network, and a failure notification is transmitted from the image forming apparatus to the host computer when the image forming apparatus fails.
    
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677